Wright, J.,
dissenting. I dissent not because I think Lawrence Cregan’s conduct during trial was acceptable — it clearly was not — but because appellant had repeated opportunities to dismiss Cregan during trial and declined to do so, despite the efforts of the trial judge. At trial the judge specifically asked appellant if she wanted new counsel, and, for unexplained reasons, she elected to keep Cregan.
I agree -with the analysis of the court of appeals on the issue whether appellant is entitled to a new trial. On this issue, the court said:
“[W]e are mindful of the distinction between the conduct of appellant’s trial counsel and the conduct of the trial court. Unquestionably, the conduct of appellant’s trial counsel was, at times, outrageous. The trial judge, however, conducted both himself and the trial in a proper manner. The court endeavored to complete the trial in a fair and expeditious manner, despite the antics of appellant’s trial counsel, and appellant has failed to demonstrate where, on the record, the trial judge deviated from the standard of conduct which is imposed upon this state’s judiciary. See Code of Judicial Conduct.
“Appellant, instead, cites two cases in support of her request that the trial court’s judgment be reversed.
“In Igo v. Coachman [sic Coachmen] Industries, Inc. (C.A. 6, 1991), 938 F.2d 650, the United States court of appeals held, inter alia, that the conduct of plaintiffs trial counsel was so egregious as to warrant reversal of a judgment entered upon a jury’s verdict. We refuse to apply Igo to the instant case, which was tried to the court sitting without a jury. The Igo court expressly relied upon the jury’s presence when it decided the case:
“ ‘A trial court cannot sit quietly while counsel inflames the passions of the jury with improper conduct, even if opposing counsel does not object. The trial court should have censured and stopped this conduct.’ Id. at 654.
“If a jury were present in the instant case, the antics of appellant’s trial counsel might have warranted a new trial. The absence of a jury, however, leads us to the conclusion that the trial was not error-filled in the sense that the Igo trial was.
*46“Appellant also cites State v. Brown (Mar. 26, 1990), Mahoning App. No. 87 C.A. 145, unreported, 1990 WL 34744. Appellant argues that, unlike Igo, Brown involved a bench trial and the court of appeals reversed Brown’s convictions for assault and resisting arrest on the basis of the outrageous conduct of Brown’s trial counsel (who was appellant’s trial counsel herein). The important distinction between Brown and the instant action is that a criminal defendant has a constitutional right to the assistance of counsel. Prosecutions in which defendants are denied the effective assistance of counsel are unlawful. Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674; State v. Hester (1976), 45 Ohio St.2d 71, 74 O.O.2d 156, 341 N.E.2d 304. Such rule is not applicable to civil cases. If appellant’s trial counsel was guilty of malpractice which harmed appellant, appellant’s remedy is against her trial counsel; her remedy is not a new trial against appellee.” (Emphasis added.) Verbanic v. Verbanic (1992), 83 Ohio App.3d 327, 329, 614 N.E.2d 1103, 1104-1105.
For the foregoing reasons, I would affirm the court of appeals. Accordingly, I respectfully dissent.